Citation Nr: 0627360	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  03-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to the service connected right knee 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability secondary to the service connected right knee 
disability.

3.  Entitlement to service connection for cardiovascular 
disorders to include hypertension secondary to service 
connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an increased rating for residuals of 
medial meniscectomy with medial compartment osteoarthritis of 
the right knee, currently evaluated as 20 percent disabling.

5.  Entitlement to a higher initial disability rating for 
diabetes mellitus, type II, evaluated as 10 percent disabling 
from November 19, 2003, and 20 percent disabling from 
December 17, 2003.

6.  Entitlement to the assignment of a higher disability 
evaluation for PTSD evaluated as 30 percent disabling from 
July 19, 2002, and 50 percent disabling from February 2, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1976.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 2002, the veteran requested benefits regarding aid 
and attendance.  In April 2003 he claimed service connection 
for depression and anxiety.  The RO has initiated development 
on these claims but the actions are incomplete.  These 
matters are referred to the RO for further appropriate 
action.  

In May 2004, the veteran submitted a claim for a total rating 
based on individual unemployability due to service connected 
disabilities (TDIU).  In light of the decision below this 
claim is moot.

The issues regarding higher ratings for diabetes mellitus and 
the right knee disability as well as, service connection for 
a cardiovascular disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a chronic left knee disability; 
and no such disability has been linked to disease or injury 
in service.

2.  The diagnosed degenerative disease of the lumbar spine 
was not manifested in service or within the first year after 
service, and is not causally related to service or the 
service-connected right knee disability.

3.  The veteran's psychiatric disorder is manifested by 
serious symptoms more nearly approximating total occupational 
impairment.  


CONCLUSIONS OF LAW

1.  A chronic left knee disability was not incurred in or 
aggravated by military service and is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.310 (2005).  

2.  The lumbar spine disability was not incurred in or 
aggravated by military service, may not be so presumed, and 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).  

3.  The schedular criteria for a 100 percent rating for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of letters sent to the 
appellant in April 2002, July 2003, and November 2003.  

In regard to the left knee and lumbar spine disabilities, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service- 
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected is 
proximately due to or the result of a service-connected 
disorder, the veteran will be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. Allen v. 
Brown, 7 Vet. App. 439 (1995).

With respect to the first element of Hickson, in order to be 
considered for service connection, on either a direct or 
secondary service connection basis, a claimant must first 
have the disability for which service connection is sought.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection may not be granted 
unless a current disability exists].  A "current disability" 
means a disability shown by competent medical evidence to 
exist.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection for a chronic left knee disability

With respect to the first element of Hickson, current 
disability, the medical evidence indicates that the veteran 
does not have a current left knee disability.  The veteran's 
service medical records do not show any complaints, findings, 
or diagnoses regarding a left knee disability.  Furthermore, 
VA examination report dated in March 2003 shows that the 
veteran complained of left knee pain.  However, examination 
of the left knee was normal.

While the veteran reports left knee pain, such complaints are 
not indicative of a disability due to disease or injury.  A 
complaint of pain is not a disability due to disease or 
injury.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.").

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current left 
knee disability, there is no competent medical evidence to 
relate such disorder to service or his service connected 
right knee disability.  In the absence of a current 
disability the Board finds that a preponderance of the 
evidence is against the claim, and service connection for a 
left knee disability is denied.

Service connection for low back disability

The veteran has claimed that a back disability resulted from 
his service-connected right knee disability.  The veteran's 
problem with presenting a claim for secondary service 
connection is the absence of medical evidence of a nexus 
between the current back disability and his service connected 
right knee disability.  The only medical opinion of record 
indicates that his lumbar spine disability is unrelated to 
military service.  A VA examiner, in a March 2002 report, 
concluded that the veteran's lumbar spine disability was 
unrelated to his right knee disability.  

Considering the claim on a direct basis, there are no in-
service complaints, findings or diagnoses of a back 
disability.  Further, the veteran was diagnosed with 
osteoarthritis of the lumbar spine with degenerative facet 
joints in March 2002, 26 years after his separation from 
service.  Such a delay is evidence against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent medical 
evidence showing that a lumbar spine disorder is directly 
related to service.   

The Board finds that to attribute the veteran's back 
disability to his service connected disability or otherwise 
to military service without objective medical evidence would 
require excessive speculation.  The Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a lumbar spine disability.    

Entitlement to the assignment of a higher disability 
evaluation for PTSD evaluated as 30 percent disabling from 
July 19, 2002, and 50 percent disabling from February 2, 2004

In December 2002, the RO granted entitlement to service 
connection for PTSD and assigned a 10 percent evaluation 
effective July 19, 2001.  In an April 2004 rating action the 
RO found that that there was clear and unmistakable error (in 
the December 2002 rating action) in the assignment of the 
effective date for the grant of service connection for PTSD.  
The date was corrected to July 19, 2002.  The RO granted a 30 
percent evaluation for PTSD from July 19, 2002 and 50 percent 
from February 2, 2004.  

Even though the RO increased the schedular rating for the 
veteran's psychiatric disability during the appeal, the issue 
of entitlement to a higher rating remained on appeal, as the 
veteran had not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A Global Assessment of Functioning (GAF) of 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

The veteran appealed the initial assignment of the evaluation 
for the service-connected disability and, consequently, the 
Board has considered the appropriateness of "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The record contains VA and private psychiatric treatment 
records that date from 2000.  In regard to industrial 
impairment, it has been noted that the veteran is currently 
unemployed.  In recounting his symptoms, the veteran did not 
indicate problems involving routine behavior, self-care, or 
conversation.  There were no manifestations of 
disorientation.  The examiners indicated that the veteran was 
oriented to time, place, person, and situation.  His memory 
and concentration were considered intact.  

In considering his social impairment, the veteran is having 
significant difficulties in maintaining stable relationships.  
He was unable to sleep well and intrusive thoughts of combat 
still occurred.  He is socially isolated.  He had recurrent 
bouts of depression accompanied by wishes of being dead.      

A GAF score of 45 was reported at his initial VA examination 
in October 2002.  The examiner felt the veteran was 
"permanently disabled" by his PTSD.  Since then the GAF 
scores assigned over the relevant period have ranged from 40 
to 65.  GAF scores are not controlling, but must be accounted 
for as they represent the assessment of trained medical 
observers.  A February 2004 examination, specifically to 
evaluate the PTSD, described it as severe and assigned a GAF 
of 40.  Scores such as the veteran's show serious social and 
occupational impairment, "unable to keep a job."  The Board 
finds that the overall picture more nearly approximates the 
criteria ("total occupational and social impairment") for a 
100 percent rating.  The preponderance of the evidence favors 
the veteran's claim, and the benefit sought on appeal is 
granted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a lumbar spine disability is denied.

A 100 percent evaluation for PTSD from July 19, 2002, is 
granted, subject to the provisions governing the award of 
monetary benefits.


REMAND

The veteran has not undergone a VA examination for his right 
knee disability since 2002.  The March 2002 examination does 
not adequately describe the functional impairment involving 
the right knee, in particular, the range of motion.  

Further, the RO granted service connection for diabetes 
mellitus in December 2003, however, a VA compensation 
examination has not been conducted.  The duty to assist may 
include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Wilson (Lawrence) v. Derwinski, 2 Vet. App. 16, 21 (1991); 
and Parker v. Derwinski, 1 Vet. App. 522, 526 (1991).  The 
Board finds that a medical examination is desirable for the 
proper adjudication of his claim.

The veteran also contends that he has cardiovascular 
disorders secondary to his PTSD.  The Board finds that a 
medical opinion is needed regarding the etiology of the 
cardiovascular disorders.  

A review of the veteran's medical record relates that he is 
receiving benefits from the Social Security Administration 
(SSA).  The Board is of the opinion that these records should 
be obtained.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to update the list of the 
doctors and health care facilities that 
have treated him for his 
service-connected diabetes mellitus and 
right knee disability.  If information is 
provided in sufficient detail, the RO 
should make arrangements to obtain all 
the records of the treatment afforded to 
the veteran from all the sources listed 
by him that are not already on file.  All 
information obtained should be made part 
of the file.

2.  The RO should request the SSA to 
furnish a copy of the decision awarding 
disability benefits and the evidence on 
which that grant was based.    

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the current severity of diabetes 
mellitus.  The examiner should review the 
claims folder prior to the examination.  
All indicated tests and studies should be 
performed, and all pertinent findings 
should be reported in detail.  All 
complications of diabetes mellitus should 
be noted.  The examiner should record his 
insulin usage, if any, and if other 
hypoglycemic agents are used.  The 
examiner should also describe in detail 
the incidence and frequency of any 
episodes of ketoacidosis or hypoglycemic 
reactions, and the measures taken for 
their prevention; and the type and 
frequency of treatment required for his 
diabetes.  Finally, the examiner should 
describe in detail the effect, if any, 
the diabetes mellitus has on the 
veteran's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication; 
whether restricted diet is required; and 
whether there is progressive loss of 
weight and strength, and if so, the 
extent and severity thereof.

4.  The RO should arrange for a VA 
examination to determine the extent of 
the veteran's right knee disability.  Any 
indicated diagnostic study should be 
accomplished.  The examiner should 
provide a comprehensive report.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
range of motion (ROM) and stability 
testing.  The report should list all 
subjective complaints and objective 
findings in detail; particularly the 
examiner should address the extent of 
functional impairment attributable to any 
reported pain, fatigability, 
incoordination, or weakness.  The factors 
upon which the opinions are based must be 
set forth in detail.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.

5.  Schedule the veteran for an 
appropriate examination to determine the 
nature and etiology of the cardiovascular 
disorders.  The veteran's complete claims 
folder must be made available to the 
examiner.  The examiner should provide 
opinion as to whether the veteran's 
cardiovascular disorders are more likely 
than not related to his military service; 
and whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that the cardiovascular 
disorders were caused or aggravated by 
the veteran's service connected PTSD.  
See Allen v. Brown, 7 Vet. App. 430 
(1995).  A complete rational for any 
opinion expressed should be included in 
the report.      

6.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


